I concur. Even if Sec. 14-7-5, U.C.A. 1943 used the word "abandoned" in the sense of "forsaken," conduct less than that can show such indifference, supineness or irresponsibility as to show neglect within one of the other definitions of the term "neglect" as used in Sec. 14-7-5. Simply leaving a child with others with instructions to care for it even with well grounded reasons for thinking that such person will, out of love or plain humanity, not fail adequately to care for it, may not be abandonment but gives content to the finding that the parent has neglected to provide proper and necessary subsistence, education, medical or other care for the health, morals or well-being of the child. Where a parent makes arrangements for someone else adequately to care for the child by some proper and responsible person, such parent may be, through others, caring for the child. But leaving it with another in the hope that such other will care for it, which leaving is attended with such circumstances as to *Page 553 
show irresponsibility and dependence on the chance that the party with whom the child is left will care for it, reveals a species of neglect. I therefore think the finding of the juvenile court sustained by the preponderating evidence. I further agree that under the circumstances of this case we should conclude that the welfare of the child required that it remain with the Millers and that the judgment of the juvenile court should accordingly be upheld. I therefore concur.
PRATT, Justice, not participating.